t c summary opinion united_states tax_court braun michael and twanda b cameron petitioners v commissioner of internal revenue respondent docket no 13845-99s filed date braun michael and twanda b cameron pro sese chang ted li for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure - - respondent determined deficiencies in petitioners’ federal income taxes for the taxable years and of dollar_figure and dollar_figure respectively after concessions by the parties ’ the issues remaining for decision are whether petitioners are entitled to charitable_contribution deductions claimed on schedules a itemized_deductions for the years in issue and whether the amount of petitioners’ state_income_tax refund is includable as income for the tax_year background the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in severn maryland petitioners are husband and wife during and petitioners were actively involved with the boy scouts of america troop no bsa at the shiloh baptist church in washington d c twanda b cameron mrs t at trial petitioners conceded respondent’s adjustment of the dollar_figure employee_business_expense deduction claimed on their schedule a itemized_deductions for respondent concedes that petitioners substantiated the following schedule a deductions deduction state_income_tax dollar_figure dollar_figure real_estate tax big_number big_number mortgage interest_paid big_number big_number cameron was the den mother and braun michael cameron petitioner was the scoutmaster of bsa during the years in issue petitioners have one daughter who was not involved with the boy scouts of america in petitioner purchased equipment to strip and repave the parking lot of the shiloh baptist church the sponsor of bsa through the parking lot repavement project which was not completed until date scout members were able to receive merit badges for their work petitioners used their own financial resources to purchase two stripping machines and various supplies necessary for the parking lot repavement project after the completion of the project one stripping machine was donated to the church and the other was given to mrs cameron’s father petitioners were not reimbursed for the cost of the equipment or supplies to complete the parking lot repavement project at trial petitioners provided a two-page document describing their purported charitable_contributions for listed in this exhibit were the following date purple heart clothing bags dollar_figure purple heart furniture several pieces big_number salvation army street goodwill ind lolita perry big_number united way big_number twanda-cash braun--payroll in addition to the above petitioners provided a self-created document itemizing donations made with the following q4e- information check number organization date purpose and amount most of the items listed related to bsa it appears that the totals for and itemized on this list were dollar_figure and dollar_figure respectively petitioners financially assisted petitioner’s elderly aunt lolita perry ms perry during petitioner visited ms perry at her residence often purchasing groceries and offering other financial assistance petitioners claimed dollar_figure as the value of bags of clothes and dollar_figure for several pieces of furniture donated to the purple heart in petitioners generally testified that the bags included several pairs of jeans several blouses t- shirts comforters a couple of coats and shoes petitioners valued the donated items on the basis of the purchase_price petitioners also testified that they donated furniture to the purple heart and the salvation army including beds headboards dressers and chairs petitioners also claimed deductions for donations made to the united way cash donations and petitioner’s payroll deduction all related to contributions made through the combined federal campaign cfc at the close of trial the record was held open for submission of further evidence by petitioners upon the receipt - - of various documents from petitioners the record was closed by an order of the court dated date petitioners timely filed their joint and federal_income_tax returns petitioners claimed charitable_contribution deductions of dollar_figure and dollar_figure for and respectively petitioners reported adjusted gross incomes of dollar_figure and dollar_figure for and respectively in a notice_of_deficiency respondent disallowed petitioners’ deductions for charitable_contributions on the ground that petitioners failed to substantiate the claimed contributions respondent further determined that a state_income_tax refund of dollar_figure was includable in their gross_income for charitable_contributions deductions are a matter of legislative grace and a taxpayer bears the burden of proving that he or she is entitled to any deductions claimed 503_us_79 a taxpayer is required to maintain records sufficient to establish the amount of his or her income and deductions sec_6001 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_1 6001-l1 a e income_tax regs ’ we note that sec_7491 does not affect the burden_of_proof where a taxpayer fails to substantiate a deduction higbee continued - - sec_170 allows as a deduction any charitable_contribution actually paid during the taxable_year sec_170 sec_1_170a-1 income_tax regs a taxpayer may claim a deduction for a charitable_contribution which is defined as a contribution made to or for_the_use_of a qualified_organization sec_170 495_us_472 the regulations provide specific record-keeping requirements with respect to each charitable_contribution of money in a taxable_year beginning after date a taxpayer is required to maintain one of the following a canceled check a receipt or letter from the donee indicating the name of the donee the date of the contribution and the amount of the contribution or any other reliable written record showing the name of the donee the date of the contribution and the amount of the contribution sec_1 170a- a income_tax regs to begin with we note that petitioners claim a deduction for contributions made to ms perry petitioner’s elderly aunt although petitioners generously provided their time and financial resources to ms perry these contributions were not donations for which sec_170 allows a deduction ms perry is not a gualified charitable_organization and contributions to her are continued v commissioner 116_tc_438 caralan trust v commissioner tcmemo_2001_241 - in effect gifts sec_170 accordingly petitioners are not entitled to deduct dollar_figure attributable to contributions made for the maintenance of ms perry in the substantiation requirements are clear we find petitioners credible and believe that petitioners donated furniture and clothing to the purple heart and salvation army in however petitioners failed to substantiate the specific amounts of the donated clothing and furniture therefore we find that for petitioners are entitled to deduct dollar_figure for each bag of clothing totaling dollar_figure and dollar_figure for the furniture petitioners failed to provide any substantiation for the united way donation cash donations and petitioner’s payroll deduction in conjunction with the cfc with regard to mrs cameron’s cash donation of dollar_figure we believe that on the basis of their gross_income the dollar_figure claimed for a cash deduction is not unreasonable therefore we will allow petitioners to deduct this amount petitioners were afforded an opportunity to submit the necessary documentation to substantiate the claimed deductions for the united way and the cfc however they failed to do so accordingly petitioners are not entitled to deductions for the purported dollar_figure united way donation and petitioner’s dollar_figure payroll deduction in petitioners submitted an itemized list of additional contributions made to various organizations 1ie st jude - children’s hospital the boy scouts of america and shiloh baptist church after reviewing this list and comparing it with petitioners’ check receipts we conclude that petitioners substantiated dollar_figure for and dollar_figure for accordingly petitioners are entitled to deduct these amounts we note that petitioners did not offer any documentation or testimony as to the value of the stripping machines used for the repavement project because we are unable to decide this value we hold that petitioners are not entitled to any deduction therefor therefore petitioners are entitled to charitable_contribution deductions for and of dollar_figure and dollar_figure respectively state_income_tax refund refunds of state taxes are includable in gross_income in the year received to the extent that they reduced a taxpayer’s federal_income_tax liability for a prior taxable_year sec_61 a sec_1_111-1 income_tax regs in the notice_of_deficiency respondent determined that petitioners failed to include in gross_income for dollar_figure representing their maryland state_income_tax refund petitioners contend that they did not receive a refund in that amount from the state of maryland and thus should not be required to include any additional_amount as income - by letter dated date the comptroller of maryland confirmed that petitioners’ maryland state tax_return as filed resulted in an overpayment of dollar_figure of which dollar_figure was refunded to petitioners and dollar_figure was offset to the maryland state central collections unit there is no evidence in the record explaining what the offset represents with certainty we can state that this deduction reduced petitioners’ federal_income_tax liability and therefore the maryland state tax_refund received in is includable in gross_income accordingly we sustain respondent and hold that dollar_figure is includable in petitioners’ income for we have considered all arguments made by the parties and to the extent not discussed above conclude they are irrelevant or without merit reviewed and adopted as the report of the small_tax_case division decision will be entered under rule the letter from the comptroller of maryland appears to have a typographical error ie this number should be dollar_figure instead of dollar_figure dollar_figure dollar_figure dollar_figure
